Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.     Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/163696. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that the ordinary skilled artisan practicing the copending inventions would practice the instantly claimed inventions and vice versa.  It is noted that the acid containing monomers of the instant claims and the copending claims are used in the same amounts which necessitates that the acid values of the instant claims and the copending claims are similar.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.      Claims 1-3, 6-10, 12, and 13  are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2004/0059020 Kamoto et al. in view of US Pat. No. 4623689 Shintani et al. and EP 0864437 Ozaki et al.

Regarding claims 1 and 2:

Kamoto discloses an inkjet ink containing an aqueous medium and dispersed particles of a polyester resin having a sulfonic acid group and including a glass transition temperature of 40 to 70⁰C.  Kamato, Table 1 of paragraph [0193] exemplifies polyesters having the instantly claimed glass transition temperatures.  Kamato is therefore taken as describing the instantly claimed polyester glass transition temperatures with sufficient specificity to anticipate them.  See Kamoto, paragraphs [0014]-[0018], [0019], noting that the dispersed polyester particles, and [0022]-[0023].  The polyester particles of Kamato includes polycarboxylic acid containing a sulfonic acid group, a polycarboxylic acid containing no sulfonic acid group, and polyol.  See Kamato, paragraph [0098].  Kamato, paragraph [0104] discloses the amount of polycarboxylic acid containing sulfonic acid groups of the instant claims.

Even if an authority does not consider the disclosure of Kamato to anticipate the instantly claimed polyester glass transition temperatures, it would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the polyesters of Kamato having the instantly claimed glass transition temperatures because such polyesters would have been expected to have minimal tackiness while maintaining the other properties of Kamato’s polyesters as described in Kamato, paragraph [0023].

Kamato discloses colorants generally but does not specify basic dyes in the amounts of the instant claim 1.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the basic dyes of the instant claims as the colorant of Kamato because they are encompassed by “colorant” of the general disclosure of Kamato and “dye” of Kamato, paragraph [0124], Kamato encompasses having basic groups on their colorants, noting the amino group of paragraph [0125], Shintani (abstract and column 2, lines 10-26) shows basic dye to be known to color sulfonic acid or salt containing polymer used in aqueous inks, Ozaki (the abstract and page 2, lines 3-9, page 4, lines 33-39, page 5, lines 53-58, and claim 1 of Ozaki) shows aqueous inks containing ionic resins colored with dyes of opposite charge to be known to give high quality of image with less blurring and less bleeding of color, and the inkjet inks of Kamato containing basic dyes would have been expected to give the benefits disclosed in each of Shintani and Ozaki stemming from the use of dyes that ionically bond to the resin particles.  These polyester particles of Kamato having basic dye molecules ionically bound thereto are the composite particles of the instant claims.


The amounts of polyester of Kamato, paragraph [0120] and dye of Kamato, paragraph [0143] include the amounts of the instant claims.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the instantly claimed amounts of polyester to dye in the inks of Kamato because these amounts are encompassed by Kamato and would have been expected to give predictable coloring, chroma, shade, and hue.

Regarding claim 3:

Kamato, paragraph [0103] prefers 5-sodium sulfoisophthalate.

Regarding claim 6:

Kamato, paragraph [0114] emphasizes the use of ethylene glycol.  Kamato, paragraph [0118] teaches the additional use of propylene oxide adducts of bisphenol A.  Kamato does not require diethylene glycol with the combination of polyols.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the instantly claimed combination of ethylene glycol and bisphenol A propylene oxide adduct without diethylene glycol because the combination is encompassed by Kamato, paragraphs [0114] and [0118], particularly noting “the polyhydric alcohol may also contain”, and the polyesters having this combination of polyols would have been expected to have a combination of properties of the polyesters made with the individual polyols in proportion to the amounts of each polyol used.

Regarding claim 7:

The number average molecular weights of Kamato, paragraphs [0020]-[0021] include those of the instant claim 7.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the instantly claimed molecular weight of the instant claim 7 as the molecular weight of the polyester of Kamato because these molecular weights are included by Kamato and would have been expected to give only predictable results including predictable polymer viscosities noting the relation between viscosity and polymer molecular weight implied by “viscosity average molecular weight”.

Regarding claim 8:

The non-ionic surfactants of Kamato, paragraph [0144]-[0152] are used in aqueous inks and are therefore expected to have the same degree of hydrophilicity overall implied by the HLBs of the instant claim 8.

Regarding claim 9:

The lower molecular weight fraction of the polyesters of Kamato are the anionic surfactants of the instant claim 9.

Regarding claim 10:

  The OH functional additives of Kamato, paragraph [0155] have the ability to react with carboxy groups by heating to form ester groups which falls within the scope of the instant claim 10.

Regarding claim 12:

Kamato discloses using UV absorbers in their compositions at paragraph [0158] but does not disclose those of the instant claim 12.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the instantly claimed UV absorbers of the instant claim 12 as that of Kamato because Kamato encompasses any UV absorbers, the instant specification, page 38, lines 8-15 shows the instantly claimed UV absorbers to be commercially available trade-named UV absorbers, and the known, commercially available UV absorbers would have been expected to give their properties to the compositions of Kamato modified as discussed above.

Regarding claim 13:

The conductivity of the polymer particles of Kamato, modified as discussed above, would have been expected to have the conductivity of the instant claim 13 because it has the same amount of conductive species and conductivity is predictable to the ordinary skilled artisan based on the amounts of ions in the aqueous composition.  See MPEP 2112.  Furthermore, Kamato, paragraphs [0026]-[0027] teach minimizing conductivity, noting “or less”.  Kamato, Table 2 of paragraph [0198] exemplifies conductivity values within the scope of the instant claim 13.

6.      Claims 4, 5, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

There is not proper rationale to modify the prior art inventions into those of the instant claims 4, 5, and 11 and the prior art does not disclose the inventions of the instant claims 4, 5, and 11.

This does not remove the above obviousness type double patenting rejection which is not based on prior art.

7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762